DETAILED ACTION
In application filed on 02/03/2021, Claims 1-20 are pending. Claims 1-20 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 and 08/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114 (II) for details. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11, the term “tightly connected” is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant does not provide details on how the connection of the support platform to the liquid storage is deemed tight. Therefore, for the purpose of expedited examination, “tightly connected” is interpreted as “connected”.
In addition, claims 2-20 are rejected by virtue of their dependence on Claim 1. 
Claim 2 recites the limitation "the end face".  There is insufficient antecedent basis for this limitation in the claim. For compact prosecution purposes, the limitation "the end face" is interpreted as "a end face"
Regarding Claim 8, the term “tightly covered” is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant does not provide details on how the connection of the support platform to the sealing layer is deemed tight. Therefore, for the purpose of expedited examination, “tightly covered” is interpreted as “covered”.
In addition, claim 9-15 are rejected by virtue of their dependence on Claim 8. 
Regarding Claim 16, the term “partially overlapped” is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant does not provide details on how the connection of the connecting layer with the sealing region is overlapped. Therefore, for the purpose of expedited examination, “partially overlapped” is interpreted as “overlapped”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Albuquerque et al. (US20170282179A1)
Regarding Claim 1, Albuquerque teaches a liquid storage and controlled-release device, capable of being provided on a substrate (See Fig. 1A, referred to as a fluid handling device in cartridge format and including a liquid storage package in blister pack format; See Embodiment of refs. 31, 32 and 32 in Fig. 1A for substrate) wherein the substrate is configured to be driven to rotate by a centrifugal force (See Fig. 1C, referred to as cartridge used for operation by rotation and including a liquid containing blister pack;), and the liquid storage and controlled-release device comprises:
a liquid storage capsule (Para 0044, referred to as blister pack, ref. 20), wherein, the liquid storage capsule is provided with a liquid storage body (Para 0044, referred to as external material, ref. 21) which is deformable under a pressure (Para 0031, …when mechanically pressed ruptures in a predefined…) and a sealing layer for sealing the liquid storage body (Para 0045, referred to as sealing material ref. 22… seals the blister pack 20), and a space (Para 0045, referred to as storage chamber, 25) formed by the sealing layer and the liquid storage body is configured for liquid storage (See Fig. 1A for structural arrangement; Sealing material, 22 is used to seal liquid, ref. 23) , a sealing region (Para 0045, referred to as flange, ref. 26) is provided between the sealing layer (Para 0045, referred to as sealing material, ref. 22) and the liquid storage body (See Fig. 1A for structural arrangement), and seal strength of the sealing region (Para 0045; the flange inherently has  sealing strength for sealing to the sealing material…) is greater than strength required to break the sealing layer under a force (Para 0045, “… sealing material 22 is sealed to the flange 26); and
a support platform (Para 0046, upper part, ref. 31) is provided right below (See Fig. 1A for structural arrangement) the liquid storage capsule (Para 0044, referred to as blister pack, Fig. 1A, ref. 20) and tightly connected (See Fig. 1A for structural arrangement) with the liquid storage capsule (Fig. 1A, ref. 20), wherein, a directional release chamber (Fig. 1A, ref. 40, referred to as cut-out region) is provided in the middle (See Fig. 1A for structural arrangement) of the support platform (Para 0046, upper part, ref. 31), and the directional release chamber   (Fig. 1A, ref. 40, referred to as cut-out region) is provided with a guiding chamber for collecting the liquid (Fig. 1A, ref. 50, referred to as liquid receiving structure; …optimized for liquid handling functions is provided in the region of the cut-out region 40 to receive liquid …) and a sharp edge for inducing break (Fig. 1A, ref. 110, referred to as region; Para 0047, …promote rupture of the blister pack in a region 110), the edge (Fig. 1A, ref. 110, referred to as region) is formed by a side wall at distal end (See the structural arrangement of Fig. 1A and 3A) of the guiding chamber on the top (Fig. 1A, ref. 50, referred to as liquid receiving structure), and the depth of the guiding chamber (Fig. 1A, ref. 50, referred to as liquid receiving structure; Para 0050, liquid receiving structure inherently has geometry and dimensions); the maximum downward deformation depth of the sealing layer (Para 0045, referred to as sealing material ref. 22… seals the blister pack 20) before broken when the liquid storage body is subjected to a pressure (Para 0047, …sealing material 22 to tear or rupture against the contour or outer edge of the cut-out region 40 in a region 110 under the application of a mechanical force to the external material 21);
wherein, when an external force is applied to the liquid storage body (Para 0047, …sealing material 22 to tear or rupture against the contour or outer edge of the cut-out region 40 in a region 110 under the application of a mechanical force to the external material 21), the sealing layer is forced to deform towards the inside of the guiding chamber (Para 0045, … sealing material 22 is sufficiently strong to maintain blister pack integrity; Para 0050, a liquid receiving structure receives fluid from blister pack 20), and a breaking point on the sealing layer (Para 0045, referred to as sealing material, ref. 22; Para 0047, sealing material which is capable of being ruptured inherently has a break point) is generated by the edge (Fig. 1A, ref. 110, referred to as region) according to the shape of the edge (Para 0052, The nonregular contour shape is provided in the region 110 described above, thus further facilitating rupture), so that the liquid storage capsule (Para 0044, referred to as blister pack, ref. 20) is in communication (See the arrangement Fig. 3A) with the guiding chamber(Fig. 1A, ref. 50, referred to as liquid receiving structure).
Alberqueque does not explicitly teach that the depth of the guiding chamber is greater than the maximum downward deformation depth of the sealing layer. 
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the fabrication of microfluidic devices, the selection of optimal experimental conditions including geometry and dimensions affect the profile of fluidic transport in the device. Thus, the depth of the guiding chamber and the deformation depth of the sealing layer are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate a guiding chamber with optical depth to effect the rupture of the liquid storage body is subjected to a pressure. 

 
Regarding Claim 2, Albuquerque teaches a liquid storage and controlled-release device according to claim 1, wherein, the edge (Fig. 1A, ref. 110, referred to as region) comprises a first edge surface (See Annotated Fig. 1A) extending from the end face (See Annotated Fig. 1A for arrangement) of the support platform (Para 0046, upper part, ref. 31)  to the center of the guiding chamber  (Fig. 1A, ref. 50, referred to as liquid receiving structure; See Fig. 3A for arrangement) and a second edge surface extending from the first edge surface to the bottom of the guiding chamber (See the combination of Annotated Figs. 1A and 3A for arrangement), the junction between the first edge surface and the second edge surface (See Annotated Fig. 3B) is configured to be able to break the sealing layer (Para 0045, referred to as sealing material, ref. 22), and the breaking point matches the second edge surface (Para 0045, referred to as sealing material, ref. 22; Para 0047, sealing material which is capable of being ruptured inherently has a break point; See Annotated Figs. 1A, 3A, 3B for the matching arrangement), wherein the second edge surface (See Annotated Fig. 1A) is an arc structure protruding towards the outside of the guiding chamber (the limitation “…is an arc…” is optional) , or a semicircular structure or a triangular structure protruding towards the inside of the guiding chamber (See Annotated Fig. 1A).

    PNG
    media_image1.png
    605
    1188
    media_image1.png
    Greyscale

Annotated Fig. 1A, Albuquerque



    PNG
    media_image2.png
    615
    802
    media_image2.png
    Greyscale

Annotated Fig. 3A, Albuquerque


    PNG
    media_image3.png
    665
    878
    media_image3.png
    Greyscale

Annotated Fig. 3B, Albuquerque

Regarding Claim 3, Albuquerque teaches a liquid storage and controlled-release device according to claim 1, wherein, the liquid storage body (Para 0044, referred to as external material, ref. 21) is a hemispherical or semi ellipsoidal thermoforming plastic film (See Fig, 1A, ref. 21 for the hemispherical or semi- ellipsoidal shape; Para 0044, plastic foil; Para 0045 teaches that material is moisture resistant and gas tight; Para 0051, teaches that material 21 undergoes elastic deformation) or cold stamping forming pharmaceutical packaging composite film (Para 044, referred to as cold form foil).

Regarding Claim 4, Albuquerque teaches a liquid storage and controlled-release device according to claim 3, wherein, a first aluminum foil layer (Para 0044, referred to as aluminum foil) is ; the cold stamping forming pharmaceutical packaging composite film (Para 044, referred to as cold form foil).

Albuquerque does not teach that a first aluminum foil layer is provided inside the cold stamping forming pharmaceutical packaging composite film. 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits of a first aluminum foil layer being provided in the cold form foil.  Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to claimed structural arrangement to provide the desired optimal performance. 

Regarding Claim 5, Albuquerque teaches a liquid storage and controlled-release device according to claim 1, wherein, the sealing layer (Para 0045, referred to as sealing material ref. 22) has a shape matching with the projection (See Fig. 1B for arrangement) of the liquid storage body (Para 0044, referred to as external material, ref. 21) on the sealing layer.
Regarding Claim 6, Albuquerque teaches a liquid storage and controlled-release device according to claim 1, wherein, the sealing layer (Para 0045, referred to as sealing material ref. 22); second aluminum foil layer (Para 0044).
Albuquerque does not expressly teach that the sealing layer comprises a second aluminum foil layer. 
Regarding to additional foil, one having ordinary skill in the art at the time the invention was made would recognize the second aluminum foil as nothing more than the duplication of parts for a multiple effect and could seek the benefits of durability of the sealing layer where the additional foil layer helps the blister pack retain its shape without deteriorating mechanical and permeation properties (Alberquergue, Para 0044). Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) and MPEP 2144.04(VI)(B) for further details.
In addition, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits of sealing layer comprising another aluminum foil layer. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to claimed structural arrangement to provide the desired optimal performance. 

Regarding Claim 7, Albuquerque teaches a liquid storage and controlled-release device according to claim 1, wherein, the volume of the liquid stored in the liquid storage capsule is 40% to 100% of the discharge volume when the liquid storage body is completely concave.
(These claim limitations have been interpreted as not adding any structural limitations. The liquid storage and controlled-release device in claim 5 has the same structure as claim 1, which is structurally capable of performing the recited claimed functions. Therefore, the condition has been inherently met. Please see MPEP 2112.01 for further details).  

Regarding Claim 8, Albuquerque teaches a liquid storage and controlled-release device according to claim 1, wherein, the guiding chamber is a guiding groove (Fig. 1A, ref. 50, referred to as liquid receiving structure) ; provided in the substrate (Embodiment of refs. 31, 32 and 32 in Fig. 1A), a portion surrounding the guiding groove is the support platform (Para 0046, upper part, ref. 31), the guiding groove is in communication (See the combination of Figs. 1A and 3A for arrangement)  with a downstream microchannel (See Fig. 1B, microchannel depicted by arrow), and the whole support platform (Para 0046, upper part, ref. 31) is tightly covered by the sealing layer (Para 0045, referred to as sealing material, ref. 22).

Albuquerque does not teach the guiding chamber is a guiding groove recessing downward provided in the substrate
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a change of shape of the guiding chamber with respect to the substrate to effect the determination of the optimal shape and could seek the benefits associated with the structural disposition. Please see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) (B) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the guiding chamber as recessing downward provided in the substrate to provide the desired optimal performance. 

Regarding Claim 9, Albuquerque teaches a liquid storage and controlled-release device according to claim 1, wherein, the edge (Fig. 1A, ref. 110, referred to as region) extends from the wall of the guiding groove towards the cavity of the guiding groove (See the combination of Figs. 1A and 3A for arrangement), and the distal end of the edge corresponds to a region (Fig. 1A, ref. 110, referred to as region) enclosed by the sealing region (Para 0045, referred to as flange, ref. 26) of the sealing layer(Para 0045, referred to as sealing material, ref. 22). 


Regarding Claim 10, Albuquerque teaches a liquid storage and controlled-release device according to claim 8, wherein, the distance between the highest point of the edge (Fig. 1A, ref. 110, referred to as region; the region inherently has a highest point) and the sealing layer (Para 0045, referred to as sealing material, ref. 22)  is not ; between the upper surface of the substrate (Embodiment of refs. 31, 32 and 32 in Fig. 1A) and the sealing layer (Para 0045, referred to as sealing material, ref. 22).
Alberqueque does not teach that the distance between the highest point of the edge and the sealing layer is not greater than the distance between the upper surface of the substrate and the sealing layer. 
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the fabrication of microfluidic devices, the selection of optimal experimental conditions including geometry and dimensions affect the profile of fluidic transport in the device. Thus, the distance between the highest point of the edge and the sealing layer and the distance between the upper surface of the substrate and the sealing layer.  are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the distance between the highest point of the edge and the sealing layer to not be greater than the distance between the upper surface of the substrate and the sealing layer to achieve the optimal performance of the device. 

Regarding Claim 11, Albuquerque teaches a liquid storage and controlled-release device according to claim 8, wherein, the liquid storage capsule (Para 0044, referred to as blister pack, ref. 20) is tightly connected (See Fig. 1A for arrangement) with the support platform (Para 0046, upper part, ref. 31) by a connecting layer (Para 0045, referred to as bonding material, ref. 24), welding or a clamping device.

Regarding Claim 12, Albuquerque teaches a liquid storage and controlled-release device according to claim 11, wherein, when the liquid storage capsule (Para 0044, referred to as blister pack, ref. 20) is connected with the support platform (Para 0046, upper part, ref. 31) through the connecting layer (Para 0045, referred to as bonding material, ref. 24), a side of the connecting layer is fixedly bonded with the support platform (See Fig. 1A for arrangement), and the another side of the connecting layer is fixedly bonded with the sealing layer(See Fig. 1A for arrangement). 

Regarding Claim 13, Albuquerque teaches a liquid storage and controlled-release device according to claim 12, wherein, the shape of the connecting layer is the same as that of the sealing layer (See Fig. 1A for the shape arrangements).

Regarding Claim 14, Albuquerque teaches a liquid storage and controlled-release device according to claim 12, wherein, a blank region without material (Para 0047, referred to as cutout region, ref. 40) is provided at a position (See Fig. 1A for arrangement) of the connecting layer (Para 0045, referred to as bonding material, ref. 24) corresponding to the guiding groove (Fig. 1A, ref. 50, referred to as liquid receiving structure).

Regarding Claim 15, Albuquerque teaches a liquid storage and controlled-release device according to claim 14, wherein, when the connecting layer (Para 0045, referred to as bonding material, ref. 24) and the sealing layer (Para 0045, referred to as sealing material, ref. 22) completely coincide (See Fig. 1A for arrangement), the radial outermost end of the blank region without material (Para 0047, referred to as cutout region, ref. 40) in the connecting layer  (Para 0045, referred to as bonding material, ref. 24) is tangent or partially overlapped (See Fig. 1A for arrangement) with the sealing region (Para 0045, referred to as flange, ref. 26) of the sealing layer (Para 0045, referred to as sealing material, ref. 22).
Regarding Claim 16, Albuquerque teaches a liquid storage and controlled-release device according to claim 1, wherein, the liquid storage body (Para 0044, referred to as external material, ref. 21) cooperates with a flat head press to realize the release (Para 0038, referred to as contour adapted for blister pack rupture and liquid dispensing).

Regarding Claim 17, Albuquerque teaches a liquid storage and controlled-release device according to claim 16, wherein, the area of the flat head press (Para 0038, referred to as contour; contour inherently has an area) is ; to the top projection area of the liquid storage body (Para 0044, referred to as external material, ref. 21; External material has a top projection area).

Alberqueque does not teach that the area of the flat head press is greater than or equal to the top projection area of the liquid storage body. 
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the fabrication of microfluidic devices, the selection of optimal experimental conditions including geometry and dimensions affect the profile of fluidic transport in the device. Thus, the area of the flat head press and the top projection area of the liquid storage body are are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the area of the flat head press to be greater than or equal to the top projection area of the liquid storage body to achieve the optimal performance of the device.

Regarding Claim 18, Albuquerque teaches a biological detection chip, comprising a substrate (Embodiment of refs. 31, 32 and 32 in Fig. 1A) and a liquid storage and controlled-release device according to claim 1 (See the rejection of Claim 1) provided on the substrate (Embodiment of refs. 31, 32 and 32 in Fig. 1A).

Regarding Claim 19, Albuquerque teaches a biological detection chip according to claim 18 , wherein, one or more liquid storage and controlled-release devices may be arranged on the substrate (Para 0074,…use of identical cartridges for applications requiring different reagents; Para 0031), and are respectively communicated with micro channels (Para 0074,referred to as multitude of outlets 53…) at a downstream location (Para 0074…placed in such a way that multiple liquid volumes are dispensed from the liquid blister pack 20 into different downstream structures). 


Regarding Claim 20, Albuquerque teaches a biological detection chip according to claim 19, wherein, when the substrate is provided with a plurality of the liquid storage and controlled-release devices (Para 0074,…use of identical cartridges for applications requiring different reagents; Para 0031), the liquid storage and controlled-release devices (Para 0074,…use of identical cartridges for applications requiring different reagents) are ;, or the liquid storage and
controlled-release devices are arranged on a circle, or are arranged according to demand (this limitation is optional).
Albuquerque does not teach that the liquid storage and controlled-release devices are arranged on a straight line. 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits of arranging the liquid storage and controlled-release devices on a straight line. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to claimed structural arrangement to provide the desired optimal performance. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797     

/JENNIFER WECKER/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        






.